Campbell, J.,
delivered the opinion of the court.
The conveyance by Gray, under the circumstances proposed by the appellant to be shown by evidence, was not invalid, although the acknowledgment of it by his wife was defective. If he had resolved to change his residence, and made a sale of his homestead, in order to effect it, and not as a device to evade the legal requirement of his wife’s joinder, the fact that it was made before his actual removal from the land did not make invalid the conveyance, which would have been valid if made after the abandonment occurred. The sale of the homestead having been made, in execution of the purpose to abandon it to acquire another residence, and this purpose having been consummated, it is not material that the conveyance, which was one of the steps in the process of the change of residence actually made, preceded by a short time instead of succeeding the final act of abandoning the homestead. The *528evidence offered to show Gray’s purpose to remove from his residence, and his removal, and all the circumstances attending the conveyance should have been admitted.

Judgment reversed, and cause remanded.